Exhibit 99.1 Frozen Food Express Industries, Inc. BB&T Capital Markets 23rd Transportation Conference February,2008 * This document contains information and forward-looking statements that are based onmanagement's current beliefs and expectations and assumptions which are based upon informationcurrently available. Forward-looking statements include statements relating to plans, strategies,objectives, expectations, intentions, and adequacy of resources, and may be identified by wordssuch as "will", "could", "should", "believe", "expect", intend", "plan", "schedule", "estimate", "project"and similar expressions. These statements are based on current expectations and are subject touncertainty and change. Although management believes that the expectations reflected in such forward-lookingstatements are reasonable, there can be no assurance that such expectations will be realized.Should one or more of the risks or uncertainties underlying such expectations not materialize, orshould underlying assumptions prove incorrect, actual results may vary materially from thoseexpected. Among the key factors that are not within management's control and that may have abearing on operating results are demand for the company's services and products, and its ability tomeet that demand, which may be affected by, among other things, competition, weather conditionsand the general economy, the availability and cost of labor, the ability to negotiate favorably withlenders and lessors, the effects of terrorism and war, the availability and cost of equipment, fuel andsupplies, the market for previously-owned equipment, the impact of changes in the tax andregulatory environment in which the company operates, operational risks and insurance, risksassociated with the technologies and systems used and the other risks and uncertainties describedin the company's filings with the Securities and Exchange Commission. Frozen Food Express Industries, Inc.Safe Harbor Statement * Frozen Food Express Industries, Inc.Executive Management Team •Stoney “Mit” Stubbs, Jr. –Chairman CEO & President •Russell Stubbs –SVP and Chief Operating Officer •John Hickerson –SVP and Chief Marketing Officer •Thomas Yetter –SVP and Chief Financial Officer ….Extensive Industry Experience * Frozen Food Express Industries, Inc.Company Information •Headquartered in Dallas, Texas Nasdaq
